DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 have been considered by the examiner.
Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities: 
See claim 5, lines 5-6, “at least a first clusters of datapoints” should read “at least a first cluster of datapoints”. The same rational applies to claims 12 and 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 8, and 15, the claims recite “generating a location tensor associated with a geographical location, the location tensor being a multidimensional datastructure that indicates one or more attributes of the 
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating a location tensor associated with a geographical location, the location tensor being a multidimensional datastructure that indicates one or more attributes of the geographical location” in the context of the claim encompasses a user producing data (which can be done by hand) which indicates attributes of a location. Additionally, the limitation “extracting, from the location tensor, an embedding that indicates information contained in the location tensor” in the context of the claim encompasses the user obtaining data from the generated location data (which was produced mentally). Furthermore, the limitation “analyzing a plurality of embeddings in the database to identify at least one geographic area having attributes that corresponds with the one or more requested attributes, and generating a recommendation that includes the at least one geographic area.” in the context of the claim encompasses the user inspecting the data (mentally) to match a geographical area’s attributes with the user’s requested attributes, and producing a recommendation with the attributes that matches the 
With respect to claims 2, 9, and 16, the claims recite “obtaining, from a map, a section of rasterized image data associated with a geographical location and convert the rasterized image data into a multidimensional matrix”, which is a process of collecting information (a mental process) and converting a type of data into another, which is a process that can be done by hand. The claims further recite “receiving a plurality of datasets from a plurality of vehicles, the datasets being associated with the geographical location and respectively including at least feature data that indicates a status of at least one respective feature of the respective vehicles, and combining the plurality of datasets and the multidimensional matrix to form the location tensor associated with the geographical location”. The process consists of collecting information and using that information to determine a vehicle status using the collected information, which is a process that can be done by hand. Claims 2, 9, and 16 do not include steps that can’t be performed in the mind.
With respect to claims 3, 10, and 17, the claims recite “wherein the feature data includes at least a minimum and maximum sensor value, per sensor of one or more sensors installed in the respective vehicle, obtained over a predetermined time window”, which is a process that can be done mentally, since the collected data (i.e. the feature data) can include minimum and maximum sensor value obtained over a predetermined time window. Since this feature data is collected mentally, then claims 3, 10, and 17 do not include steps that can’t be performed in the mind.

With respect to claims 5, 12, and 19, the claims recite “analyze the plurality of embeddings to identify the at least one geographic area by: representing the plurality of embeddings as a plurality of datapoints in a dataspace; executing a clustering algorithm to classify the plurality of datapoints into at least a first clusters of datapoints having at least one similar first attribute and a second cluster of datapoints having at least one similar second attribute, the first attribute and the second attribute being of the at least two requested attributes; determining a region in the dataspace that is equidistance from the first cluster of datapoints and the second cluster of datapoints; selecting an embedding that corresponds with a datapoint in the region of the dataspace; and identify the at least one geographic area based on the selected embedding.” Analyzing data, and clustering such data to select a data point that corresponds with a region in the dataspace that is equidistance from a first cluster and a second cluster is a process that can be done mentally and by hand. Therefore, claims 5, 12, and 19 do not include steps that can’t be performed in the mind.
With respect to claims 6, 13, and 20 recite “analyzing the plurality of embeddings to identify the at least one geographic area comprises: generating an estimate embedding based 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1, 8, and 15 recite “storing an embedding in a database associated with a geographical location”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception  Har et al. US9430858B1 in Column 2, lines 60-64, “Within the system, raw geographic data is sorted into “collections” based on map layer, and then stored in a database.” Accordingly, the step of storing data in a database is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 2-6, 9-13, and 16-20 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1, 8, and 15 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6, 9-10, 12-13, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a geographical location”, while claim 1 lines 6-7 recite “generate a location tensor associated with a geographical location”. It is not clear to the examiner if the geographical location as recited in claim 2 refers to the same geographical location as recited in claim 1. The examiner recommends changing claim 2 to “associated with the geographical location”. The same rational applies to claims 9 and 16. Appropriate correction is required.
Claim 2 line 3 recites “obtaining, from a map, a section of rasterized image data”. It is unclear to the examiner how the image data is rasterized. The step of rasterizing image data is missing from the claim. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claim indefinite. The same rational applies to claims 9 and 16. Appropriate correction is required.
Claim 5 line 11 recites “selecting an embedding that corresponds with a datapoint”, while line 4 recites “representing the plurality of embeddings as a plurality of datapoints”. It is unclear to the examiner if the embedding that is selected in line 11 refers to the same of the plurality of embeddings as recited in line 4. Furthermore, it is also unclear to the examiner if the datapoint in line 11 refers to the same datapoint as recited in line 4. The examiner recommends changing claim 5 line 11 to “selecting the embedding that corresponds with the datapoint”. The same rational applies to claims 12 and 19. Appropriate correction is required.
Claim 5 line 5 recites a “clustering algorithm”, however, it is unclear to the examiner what a “clustering algorithm” consists of, and the limitation is silent in the specifications. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret a “clustering algorithm” as any The same rational applies to claims 12 and 19. Appropriate correction is required.
Claim 6 line 4 recites “generating an estimate embedding”. It is unclear to the examiner what comprises an “estimate embedding”, since an embedding is defined in claim 1 as information contained in the location tensor. Does an “estimate embedding” include an estimate of the information contained in the location tensor? Does it include averaging the information contained in the location tensor?  As currently presented, the claim fails to clearly recite the metes and bounds of the claim, which renders the claim indefinite. The examiner will interpret an “estimate embedding” as any embeddings, with the same definition as defined in claim 1.  The same rational applies to claims 13 and 20. Appropriate correction is required.
Claim 6 lines 4-5 recite “generating an estimate embeddings based on one or more embeddings in the database created by the encoding module”, while Claim 1 lines 9-11 recite an encoding module that causes the one or more processors to extract an embedding. It is unclear if the one or more embeddings in claim 6 refer to the same embedding as recited in claim 1. The examiner recommends changing claim 6 to “based on the one or more embeddings” or “based on one or more of the embeddings”. The same rational applies to claims 13 and 20. Appropriate correction is required.
	Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected claim 2 and for failing to cure the deficiencies as cited above.
	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected claim 9 and for failing to cure the deficiencies as cited above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Har et al. US9430858B1 (henceforth Har)

Regarding claim 1,
Har discloses:
A georecommendation system (see Fig. 5) that generates a recommendation responsive to one or more requested attributes, (See Column 1, lines 48-51, the 
comprising: one or more processors (see Fig. 5, controller/processor 504); and a memory (memory 506) communicably connected to the one or more processors and storing (storage 508): a data module including one or more instructions that, when executed by the one or more processors, cause the one or more processors to generate a location tensor associated with a geographical location, the location tensor being a multidimensional datastructure that indicates one or more attributes of the geographical location; (See column 3 line 58 to Column 4 line 3 “The search implementation may be driven by two cores (indexes): a geo-name core that indexes cities, states, zipcodes, and landmarks, and a spatial core that indexes places, addresses, and intersections, with custom query filters based on a common geohash. A geohash is a latitude/longitude-based geographic coordinate data coding system that allows for adjustable precision (e.g., a particular location versus a general area). An end-user's query is first dispatched to the geo-name core to isolate the location of search. When that is complete, the remaining query fragments and/or thematic category are passed to the spatial index core to determine any search-specific keywords and identify locations and points-of-interest.” A location tensor is associated with a geographic location (i.e. locations and points-of-interest) wherein the location tensor indicates one or more attributes (i.e. thematic categories associated with the location) of the geographic location. Furthermore in column 2, lines 60-64, “Within the system, raw geographic data is sorted into 
an encoding module including one or more instructions that, when executed by the one or more processors, cause the one or more processors to extract, from the location tensor, an embedding that indicates information contained in the location tensor, (See column 3 line 67 to column 4 line 3, information contained in the location tensor is extracted since the query thematic category are passed to the spatial index core to determine search-specification keywords and identify locations and points-of interests.)
and store the embedding in a database in association with the geographical location; 
(See column 2, lines 60-64, “Within the system, raw geographic data is sorted into “collections” based on map layer, and then stored in a database. The format in the database may be the same or similar to the raw data itself, composed of spatial data with associated attributes”)
and a recommendation module including one or more instructions that, when executed by the one or more processors, cause the one or more processors to analyze a plurality of embeddings in the database created by the encoding module to identify at least one geographic area having attributes that corresponds with the one or more requested attributes and generate a recommendation that includes the at least one geographic area.
(See Fig. 7 blocks 712-742, and Column 1, lines 48-58, “ Users may select from a list of thematic categories, such as “Night Out,” “Fitness,” “Shopping,” “Tourist,” etc., from which the entire cartography of the map may be personalized. Using conventional search techniques, the geographic region is searched, identifying potential locations and points-of-interest. Search results may be cross-referenced with user and social metrics, analyzing personal and aggregated data from online “check-ins,” “likes,” “favorites,” and social connections to cull or weight the results, providing a data set highlighting locations and points-of-interest that will be of most interest to the individual user.” A recommendation with regards to a geographic area corresponding to the attributes (i.e. thematic categories requested by the user) is generated (further see Fig. 3 and column 7 lines 7-22).)

Regarding claim 4, Har discloses:
wherein the one or more requested attributes are received in a query that includes a request for at least two requested attributes in a recommended destination or recommended route. (See Column 1, lines 48-58)

Regarding claims 8 and 15,
Har discloses the same limitations as recited above in claim 1.

Regarding claims 11 and 18, 
Har discloses the same limitations as recited above in claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Har in view of Kennedy et al. US20200065629A1 (henceforth Kennedy)

Regarding claim 6,
Har discloses the limitations as recited above in claim 1. Har does not specifically state wherein the recommendation module includes instructions to analyze the plurality of embeddings to identify the at least one geographic area by: generating an estimate 
However, Kennedy teaches:
wherein the recommendation module includes instructions to analyze the plurality of embeddings to identify the at least one geographic area by: generating an estimate embedding based on one or more embeddings in the database created by the encoding module that include one or more of the requested attributes (See Fig. 5, block 501 and 503);  24representing the plurality of embeddings and the estimated embedding as a plurality of datapoints in a dataspace (See Fig. 5, block 503 and para 0053); and select one or more embeddings that correspond with datapoints that are nearest neighbors (See Fig. 5, block 507) to a datapoint corresponding to the estimated embedding; and identify the at least one geographic area based on the selected embedding.
(See Fig. 5, block 509 and para 0056)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har to incorporate the teachings of Kennedy to include wherein the recommendation module includes instructions to analyze the plurality of Kennedy) and to determine a closest match in an automated real-time manner. (para 0005, Kennedy)
	
	Regarding claims 13 and 20,
Har and Kennedy discloses the same limitations as recited above in claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martinez US20190325642A1 discloses a computer platform for pooling and viewing digital data on a planet or sub-planet scale, which platform lists georeferenced data used for the representation of heterogeneous objects originating from various sources, including objects derived from scans and objects derived from at least one computer assisted drawing software package, metadata logged in at least one 
Shaked US20190242714A1 discloses a method for obtaining geographic information. The method includes the procedure of retrieving geographic information relating to a selected location of a geographical area, by extracting at least one geographic attribute at the selected location from a map data structure including a grid of elements representing spatial coordinates of the geographical area. Each of the grid elements includes a bit array of fixed bit-length, where each bit of at least a portion of the bit array is associated with at least one respective geographic attribute. (See para 0016)
Sumers US20170236411A1 discloses a network computer system and/or service which operates to remotely monitor vehicles to detect and characterize driving actions of drivers with respect to specific road segments of a roadway. Among other technical benefits, examples enable a network computer system to determine characterizations of a driving action (e.g., braking action) performed by multiple drivers at a specific road segment of a given region, and to also develop a baseline based on an aggregation of the characterizations. (See para 0007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669